Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       07-JUL-2021
                                                       01:42 PM
                                                       Dkt. 42 ODMR



                           SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


           PROTECT AND PRESERVE KAHOMA AHUPUA‘A ASSOCIATION,
                    an unincorporated association,
               MICHELE LINCOLN, MARK ALLEN, LINDA ALLEN,
                      and CONSTANCE B. SUTHERLAND,
                  Respondents/Plaintiffs-Appellants,

                                 vs.

            MAUI PLANNING COMMISSION, COUNTY OF MAUI, and
                   STANFORD CARR DEVELOPMENT, LLC,
                a domestic limited liability company,
             Petitioners/Defendants-Appellees/Appellees.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIVIL NO. 14-1-0616(1))

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

     On June 28, 2021, Petitioner/Defendant-Appellee/Appellee
Stanford Carr Development, LLC (“Carr”) filed a motion for
reconsideration challenging Section IV.C of our June 16, 2021
opinion.
     Carr argues this court misapprehended the record by holding
the Maui Planning Commission (“Commission”) did not make
requisite findings regarding whether     Carr’s affordable housing
project (“the Project”) was consistent with the West Maui
Community Plan before approving a special management area
(“SMA”) use permit.     We note, however, that Carr’s application
for certiorari asked: “Whether the ICA gravely erred in holding
that the Commission was required to make specific findings on
the Project’s consistency with the Maui County General and
Community Plans.”     Carr also represented that “the record is
clear that the Commission did consider the West Maui Community
Plan, even if it did not make a specific finding with respect to
the Project’s consistency with the West Maui Community Plan.”
(Emphasis added.)     Carr argued in its certiorari application
that although the Commission had not found the Project
consistent with the West Maui Community Plan, it was not
required to do so.     Carr now argues the Commission did make a
consistency finding by adopting the Maui Planning Department’s
report and recommendation.
     Hawai‘i Rules of Appellate Procedure (“HRAP”) Rule 40(b)
(2000) requires a motion to reconsider an opinion state with
particularity the points of law or fact the court has
misapprehended.     This court did not misunderstand Carr’s
representations regarding the lack of a consistency finding. In
addition, a motion for reconsideration is not a vehicle for
arguments that could have been presented earlier.     See Citizens
for Equitable & Responsible Gov’t v. County of Hawai‘i, 108
Hawaiʻi 318, 335, 120 P.3d 217, 234 (2005), amended on
reconsideration in part (Sept. 22, 2005), citing Amfac, Inc. v.
Waikiki Beachcomber Inv. Co., 74 Haw. 85, 114, 839 P.2d 10, 27
(1992) (“The purpose of a motion for reconsideration is to allow
the parties to present new evidence and/or arguments that could
not have been presented during the earlier adjudicated
motion.”); Briggs v. Hotel Corp. of the Pacific, Inc., 73 Haw.



                                  2
276, 287 n.7, 831 P.2d 1335, 1342 n.7 (1992) (“We again remind
litigants that a motion for reconsideration is not the time to
relitigate old matters.”).1
     Regarding Carr’s other arguments, this court did not
overlook or misapprehend other points of law or fact.            HRAP Rule
40(b).   Therefore,
     IT IS HEREBY ORDERED that the motion is denied.
           DATED: Honolulu, Hawaiʻi, July 7, 2021.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Michael D. Wilson
                                   /s/ Todd W. Eddins




1     Our opinion should not be read to preclude Carr from raising, and the
Commission from considering, on remand, the arguments raised in the motion
for reconsideration that strict compliance with the community plan is
unnecessary to make a consistency finding in light of the Council’s exemption
from Maui County Code Chapter 2.80B.


                                      3